Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 1 of 10




EXHIBIT A
        Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page• 2Clerk
                                                                   of 10ofthe Superior Court
                                                                               *** Electronically Filed ***
                                                                                    J. Nelson, Deputy
                                                                                 10/19/2020 5:05:46 PM
 Person/Attorney Filing: Jonathan A-Jamieson •                                     Filing ID 12123774
 Mailing Address: 3101 N. Central Ave., Suite 1500
 City, State,_Zip Code:Phoenix, AZ 85012
Phone Number:(602)258-8900X296                                          k   N. N. ,60
 E-Mail Address:jonathanj@phillipslaw.com
[ ]Representing Self, Without an Attorney
(If Attorney) State Bar Number:024967, Issuing State: AZ

                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                        IN-AND FOR THE COUNTY-OF -MARICOPA

  Jennifer Minnerly
  Plaintiff(s),                                          Case No. CV2020-013218
  v.
  Target Stores, Inc., et al.                            SUMMONS
  Defendant(s).

To:Target Stores, Inc.

 WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
 AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY.IF YOU DO
 NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE. -

  1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
     served on you with this Summons.

 2. - If you do not want a judgment taken against you Without your input, you must file an
      Answer in writing with the Court, and you must pay the required filing fee. To file your
   -Answer,take or send the papers to Clerk of the Superior Court,201 W. Jefferson,
      Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
      approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
      Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
      ofthis Summons.
      Note: If you do not file electronically you will not have electronic access to the documents
      in this case.

 3. If this Summons and the other court papers were served on you within the State of
    Arizona, your Answer must be filed within TWENTY(20)CALENDAR DAYS from the
    date of service, not counting the day of service. If this Summons and the other court papers
    were served on you outside the State of Arizona, your Answer must be filed within
    THIRTY(30)CALENDAR DAYS from the date-of service, not counting the day of
    service.
            Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 3 of 10




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.


        GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of MARICOPA




SIGNED AND SEALED.this Date: October 19, 2020

JEFF FINE       -
Clerk of Superior Court

By: JACQUELINE NELSON
Deputy Clerk



Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
the case by the party needing the interpreter and/or translator or his/her counsel at least ten(10)judicial days in
advance of a scheduled court proceeding.
If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or luips://maricopabar.org. Sponsored by the Maricopa
County Bar Association.------




                                                                           2
                                                                                 Clerk ofthe Superior Court
             Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 4***
                                                                        ofElectronically
                                                                           10            Filed ***
                                                                                     J. Nelson, Deputy
                                                                                  10/19/2020 5:05:46 PM
                                                                                    Filing ID 12123771

 1 Jonathan Jamieson (#024697)
   Timothy G. Tonkin,Esq.(#020709)
 2 PHILLIPS LAW GROUP,P.C.
   3101 North Central Avenue, Suite 1500
 3 Phoenix, Arizona 85012
   Tel: (602)258-8900
 4 Fax:(602)900-0114
   E-Mail:jonathanj        slaw.com
 5 minute entries@phillipslaw.com
   Attorneysfor Plaintiff

                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                              IN AND FOR THE COUNTY OF MARICOPA
 8
        JENNIFER M. MINNERLY,individually,                 Case No.: CV2020-013218
 9
                          Plaintiff,
10                                                         COMPLAINT
       VS.
11
    TARGET STORES,INC., a foreign
 12 corporation; JOHN DOES 1-5; JANE DOES 1-
    5; BLACK CORPORATIONS 1-5; WHITE
.13 PARTNERSHIPS 1-5,

14                    Defendants. —

15-
               Jennifer Minnerly (hereinafter "Plaintiff), for her complaint, alleges as follows:
16
               1.     Plaintiff is, and was at all times material herein, a resident of the county of
17
        Maricopa, State of Arizona.
18
               2„     Defendant Target Stores, Inc. (hereafter "Target") is a foreign corporation with
19-
        its principle place of business in Minnesota, which is authorized and conducts business in the
20
        State of Arizona at 1525 S. Power Rd., in Mesa Arizona as a retail store for one or all of the

        Defendants named herein, and is doing business within Maricopa County, State of Arizona.
22
               3.     Defendants sued herein as John Does 1-5 are now and were at all relevant times
23
        residents of-the County of Maric—- a, State of Arizona. Further, said Defendants are owners,
                                        op
24-
        partners, agents, servants, managers, and/Or employees of Defendant Target Stores, Inc., and
25 .
       - 'as sucVare liable I for the actions of said Defendant(s) such that the employer Defendant_ is.
       Co
       . Inplaiiit—
                  "                            Page 1
           Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 5 of 10



 1    vicariously liable for the acts and omissions of John Does 1-5. Further the Defendants sued

 2    herein as Jane Does 1-5 are the wives of Defendants John Does 1-5 and all acts complained of

 3    herein were for and on behalf of the respective Doe marital communities. Plaintiff will

 4    request leave of the Court to insert the true names of these unknown Defendants as their

 5    identities are learned in the course of discovery.

 6            4.   The Defendants sued herein as Black Corporations 1-5, and/or White

 7    Partnerships 1-5, is/are the owner(s), agent(s), dba(s), servant(s), wholly owned

 8    subsidiary(ies), managing partner(s) and/or corporate parent(s) of Defendant Target, or

 9    owners of property located at 1525 S. Power Road, Mesa Arizona, and as such, is/are liable

10    for the actions of said Defendants. All said fielitious Defendants are believed to be authorized

11    to do business in the State of Arizona.

12            5.   All acts and events alleged hereafter occurred within the County of Maricopa,

13    State of Arizona.

14            6.   The minimum jurisdictional amount for filing this action has been satisfied. This

15    Court has jurisdiction and venue is proper.

16                                      COUNT ONE: NEGLIGENCE

17            7.   Plaintiff re-alleges and incorporates paragraphs 1-6 above as if fully set forth

18    herein.

19            8.   On November-6, 2018,Plaintiff was a customer of the Target retail store, located

20    at 1525 S. Power Road, Mesa Arizona, and was walking down an aisle inside the Target store,

      when she slipped and fell on a liquid on the floor of said premises.

22            9.   Defendants owed Plaintiff a duty of care to conduct a reasonable inspection of

23    the premises for hazards, to remedy such hazards, to warn Plaintiffof any such hazards, and to

24    operate in a way unlikely to cause hazards and to remedy any such hazards, whether created

25 - --by Defendant or known or that it discovers.

     _cpmigaint                              Page 2
            Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 6 of 10



 1             10.    Defendants breached that duty to Plaintiff, and as a direct and proximate result,

 2     Plaintiff suffered damages.

 3                                    COUNT TWO:PREMISES LIABLITY

 4             1 1.   Plaintiff re-alleges and incorporates by reference Paragraphs 1-10 above as if fully

 5     set forth herein.

 6             12.    On November 6, 2018, Plaintiff was a business invitee at Target, located at 1525

 7      S. Power Road, Mesa Arizona.

 8             13.    Defendants owed a duty of due care to its business invitees and, specifically to

 9     Plaintiff, to conduct reasonable inspection of the premises for hazards, to warn Plaintiff of any

10     such hazards, to remedy any hazards, to operate in a way unlikely to cause hazards and to

11     remedy any such hazards, whether known or that it discovers.

12             14.    Defendants breached their duty of due care by failing to adequately warn

13     Plaintiff of a dangerous condition then existing on its premises.

14             15.    Defendants knew or should have known that an unreasonably dangerous

15     condition existed on its premises, therefore providing Defendant ample notice to take action to

16     remedy the unreasonably dangerous condition.

17             16.    Defendant failed to operate in a way that was unlikely to create hazards and to

18      promptly remedy those hazards.

19             17.    As a result of Defendants' failure to adequately warn of the dangerous condition,

20     failure to remedy the dangerous condition and /or creating the dangerous condition, Plaintiff

21     suffered injuries. -

22                                               DAMAGES

23--           18.    Plaintiff re-alleges and incorporates paragraphs 1-17 above as if fully set forth

24             -

25

       Complaint                               Page 3
             Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 7 of 10



 1               19.   As a direct and proximate result of the negligent, reckless, and careless conduct

 2      of Defendants, Plaintiff suffered severe injuries.which caused him pain, suffering, distress,

 3      mental and emotional anguish and anxiety, and a general decrease in his quality and

 4      enjoyment of life, all in an amount to be proven at trial.

 5               20.   As a further direct and proximate result of the negligent, reckless, and careless

6       conduct of Defendants, Plaintiff inclined expenses for medical care, and may incur expenses

 7      for future medical care, all in an amount to be proven at trial.

 8               21.   As a further direct and proximate result of the negligent, reckless, and careless

 9      conduct of Defendants, Plaintiff has or may have suffered lost earnings and may suffer future

10      lost earnings and/or diminished earning capacity.

11              22.    As a further direct and proximate result of the negligent, reckless, and careless _

12 conduct of Defendants, Plaintiff has                incurred      expenses   for   driving   to   doctor

13     appointments, and is entitled to compensation for her mileage driven to doctor appointments,

14     all in an amount to be proven at trial.

15              WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them

16     named herein,jointly and severally, as follows:

17                               a. For Plaintiff's general and special damages;

18                               b. For Plaintiffs expenses incurred for past medical care and

19-                                 treatment of Plaintiffs injuries for future medical treatment

20-                                 expenses;

21                               c. For Plaintiff 's For Plaintiffs expenses incurred for driving to and

22                                  from doctor appointments;

23                             -{1:- For Plaintiff's past and future lost wages and loss of earning

24                                  capacity;

25                               e. Far Plaintiff's costs incurred herein;

      '
      COitifitaint                               Page 4-7—
          Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 8 of 10



                               f. For interest at the highest legal rate on all damages and costs from

                                  the time incurred on the date of such judgment, whichever is

 3                                sooner, until paid; and

4                              g. For such other and further relief as this Court deems just and

 5                                proper.

6                                    STATEMENT OF TIER VALUE

 7          Consistent with the factors and characteristics identified in the lawsuit above, this
 8
     matter is an automobile tort, and pursuant to Rule 26.2(b) of the Arizona rules of Civil
9
     Procedure, the damages sought in this case qualify it as a Tier 2 case.
10
                                              JURY DEMAND
11
            Plaintiff requests a trial by jury.
12

13

14
            DATED this 19th       day of October       ,2020.
15
                                                  PHILLIPS LAW GROUP,P.C.
16

17
                                                  By
18                                                     Jo                 Esq.
                                                       Timo                Esq.
19                                                     Attorneysfor Plaintiff

20

21

22

23

24

25

     Complaint                                Page 5
        Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 9Clerk
                                                                   of 10
                                                                       of the Superior Court
                                                                         *** Electronically Filed ***
                                                                              J. Nelson, Deputy
                                                                           10/19/2020 5:05:46 PM
 Person/Attorney Filing: Jonathan A Jamieson                                 Filing ID 12123773
 Mailing Address: 3101 N. Central Ave., Suite 1500
 City, State, Zip Code: Phoenix, AZ 85012
Phone Number:(602)258-8900X296
 E-Mail Address:jonathanj@phillipslaw.com
[D ]Representing Self, Without an Attorney
(If Attorney) State Bar Number: 024967, Issuing State: AZ


                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                 IN AND FOR THE COUNTY OF MARICOPA

 Jennifer Minnerly                                                  CV2020-013218
                                                       Case No.
 Plaintiff(s),
 V.
 Target Stores, Inc., et al.                           CERTIFICATE OF
 Defendant(s).                                         COMPULSORY ARBITRATION

I certify that I am aware of the dollar limits and any other limitations set forth by the
Local Rules ofPractice for the Maricopa County Superior Court, and I further certify that
this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
the Arizona-Rules of Civil Procedure.


 RESPECTFULLY SUBMITTED this


                                  By: Jonathan A Jamieson-/s/
                                      Plaintiff/Attorney for Plaintiff
      Case 2:20-cv-02172-MTL Document 1-3 Filed 11/11/20 Page 10 of 10

                                                                         Service of Process
                                                                         Transmittal
                                                                         10/21/2020
                                                                         CT Log Number 538440136
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Arizona

FOR:     Target Stores, Inc. (Assumed Name) (Domestic State: MN)
         Target Corporation (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  JENNIFER M. MINNERLY, etc., Pltf. vs. Target Stores, Inc., etc., et al., Dfts.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # CV2020013218
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Phoenix, AZ
DATE AND HOUR OF SERVICE:         By Process Server on 10/21/2020 at 13:36
JURISDICTION SERVED :             Arizona
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/22/2020, Expected Purge Date:
                                  10/27/2020

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / SH
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
